EXHIBIT 10.18

MGM RESORTS INTERNATIONAL

AMENDED AND RESTATED FREESTANDING STOCK APPRECIATION RIGHT

AGREEMENT

 

 

No. of shares subject to the SAR: 750,000

This Agreement (this “Agreement”) is made by and between MGM Resorts
International (formerly MGM MIRAGE), a Delaware corporation (the “Company”), and
Robert H. Baldwin (the “Participant”) as of December 13, 2010, and amended and
restated as of April 8, 2011.

RECITALS

A. The Board of Directors of the Company (the “Board”) has adopted the MGM
MIRAGE 2005 Omnibus Incentive Plan (the “Plan”), which provides for the granting
of awards, including SARs (as that term is defined in Section 1 below) to
selected employees.

B. The Board believes that the grant of SARs will stimulate the interest of
selected employees in, and strengthen their desire to remain with, the Company
or a Parent or Subsidiary (as those terms are hereinafter defined).

C. The Compensation Committee appointed to administer the Plan (the “Committee”)
authorized the grant of an SAR to Participant pursuant to the terms of the Plan
and this Agreement as of December 13, 2010.

D. On April 8, 2011, the Committee authorized amendments to the SARs, set forth
in this Agreement, to reflect the Committee’s original intent that the SARs
include certain rights upon termination of employment.

Accordingly, in consideration of the mutual covenants contained herein, the
parties agree as follows:

1. Definitions.

1.1 “Code” means the Internal Revenue Code of 1986, as amended.

1.2 “Change of Control” has the meaning ascribed to such term in the Employment
Agreement.

1.3 “COC Termination Right” means, in accordance with Section 10.7 of the
Employment Agreement, the Participant’s right to terminate his active employment
during the Employment Term for any reason in the event of a Change of Control;
provided, that, the Participant must provide the Company with thirty (30) days’
prior notice of such termination; and provided, further, that, such notice must
be given by the Participant to the Company no later

 

1



--------------------------------------------------------------------------------

than ninety (90) days following the Change of Control. Such notice may be
provided to the Company prior to, and conditioned upon, the occurrence of a
Change of Control.

1.4 “Continuing COC” means a Change of Control (a) following which the shares of
Stock will be publicly traded or (b) in which a company whose common stock is
publicly traded acquires control of the Company and replaces the then
outstanding balance of this SAR with an equivalent stock appreciation right with
respect to its common stock.

1.5 “Disability” has the meaning ascribed to such term in the Employment
Agreement.

1.6 “Discontinuing COC” means a Change of Control (a) following which the shares
of Stock will no longer be publicly traded and (b) in the event that a company
whose common stock is publicly traded acquires control of the Company, in which
such acquirer does not replace the then outstanding balance of this SAR with an
equivalent stock appreciation right with respect to its common stock.

1.7 “Employee’s Good Cause” has the meaning ascribed to such term in the
Employment Agreement.

1.8 “Employer’s Good Cause” has the meaning ascribed to such term in the
Employment Agreement.

1.9 “Employment Agreement” means the employment agreement, dated as of
December 13, 2010, by and between the Participant and the Company.

1.10 “Employment Term” means the term of the Employment Agreement ending on
December 13, 2014.

1.11 “Exercise Period” means the period commencing upon December 13, 2010 and
ending upon the earliest of:

(1) the expiration date specified in Section 3.1.A;

(2) in the event of a termination of the Participant’s active employment during
the Employment Term (before a Change of Control or following a Continuing COC)
by the Company without Employer’s Good Cause, by Employee for Employee’s Good
Cause, by the Participant pursuant to exercise of the COC Termination Right, or
on account of death or Disability, the date that is two (2) years and ninety
(90) days following the date of such termination (except that in the case of a
termination due to Disability, such period will be measured from the
commencement of the Disability);

(3) in the event of a termination of the Participant’s active employment during
the Employment Term (before a Change of Control or following a Continuing COC)
by the Company for Employer’s Good Cause or by the Participant without
Employee’s Good Cause, the date that is ninety (90) days following the date of
such termination;

 

2



--------------------------------------------------------------------------------

(4) in the event that the Participant violates the Restrictive Covenants (as
incorporated in this Agreement by Section 3.11) during the Restrictive Period,
the date that is ninety (90) days following the date upon which such violation
occurred;

(5) in the event of a termination of the Participant’s active employment for any
reason after the end of the Employment Term, the date that is ninety (90) days
following such termination; and

(6) the date of the occurrence of a Discontinuing COC.

1.12 “Parent” means a parent corporation as defined in Section 424(e) of the
Code.

1.13 “Restrictive Covenants” has the meaning set forth in Section 3.11 of this
Agreement.

1.14 “Restrictive Period” has the meaning ascribed to such term in the
Employment Agreement.

1.15 “SAR” means a Stock Appreciation Right that is granted independently of any
Option pursuant to the Plan.

1.16 “Section 409A” means Section 409A of the Code and the Department of
Treasury regulations and other interpretative guidance issued thereunder.

1.17 “Stock” means the Company’s common stock, $.01 par value per share.

1.18 “Stock Appreciation Right” means an award pursuant to the Plan to be
settled in Stock, with the number of shares to be delivered based upon the
increase in value of the underlying Stock, granted in tandem with or
independently of an option granted under the Plan.

1.19 “Subsidiary” means a subsidiary corporation as defined in Section 424(f) of
the Code or corporation or other entity, whether domestic or foreign, in which
the Company has or obtains a proprietary interest of more than 50 percent by
reason of stock ownership or otherwise.

1.20 “Vesting Period” means the period commencing upon December 13, 2010 and
ending upon the earliest of:

(1) the third anniversary of the Initial Exercise Date;

(2) in the event of a termination of the Participant’s active employment during
the Employment Term (before a Change of Control or following a Continuing COC)
by the Company without Employer’s Good Cause, by the Participant for Employee’s
Good Cause, by the Participant pursuant to exercise of the COC Termination
Right, or on account of death or Disability, the date that is two (2) years
following the date of such termination (except that in the case of a termination
due to Disability, such two (2)-year period will be measured from the
commencement of the Disability);

 

3



--------------------------------------------------------------------------------

(3) in the event of a termination of the Participant’s active employment during
the Employment Term (before a Change of Control or following a Continuing COC)
by the Company for Employer’s Good Cause or by the Participant without
Employee’s Good Cause, the date of such termination;

(4) in the event that the Participant violates the Restrictive Covenants (as
incorporated in this Agreement by Section 3.11) during the Restrictive Period,
the date upon which such violation occurred; and

(5) the date of the occurrence of a Discontinuing COC.

2. Grant to Participant.

2.1 On December 13, 2010, the Company granted to the Participant a SAR with
respect to an aggregate of 750,000 shares of Stock, subject to the terms and
conditions of the Plan and subject to the terms and conditions of this Agreement
of the same date. This SAR consists of the right to receive, upon exercise of
the SAR (or any portion thereof), shares of Stock in an amount whose Fair Market
Value (as defined in the Plan) is equal to the excess of (X) the Fair Market
Value of the Stock on the date or dates upon which the Participant exercises
this SAR, or any portion thereof, over (Y) the Conversion Price (as that term is
hereinafter defined) of such shares. That number of shares shall be reduced by
the number of shares of Stock whose Fair Market Value is equal to the amount of
tax required to be withheld by the Company or a Parent or Subsidiary as a result
of the grant or exercise of this SAR. No fractional shares shall be issued
pursuant to this SAR.

2.2 The conversion price per share for this SAR shall be: $13.18, the Fair
Market Value on the date of grant (the “Conversion Price”).

3. Terms and Conditions.

3.1 Exercisability. The SAR evidenced hereby is subject to the terms and
conditions of the Employment Agreement (including extensions, renewals,
amendments and successors thereto if the provisions relating to SARs are not
modified (and if modified, such modifications shall only apply to SARs granted
concurrently with or after the date of such modification, and the existing
agreement shall govern the SAR evidenced hereby)) as it relates to all terms
except: the Conversion Price; the number of shares determined in Section 2.1
above; and the expiration date defined in this section. If the Employment
Agreement is silent as to the terms and conditions in this Section 3, the SAR
evidenced hereby is subject to the following terms and conditions:

A. Expiration Date. The SAR shall expire at 5:00 p.m., Pacific Standard Time on
December 13, 2017 or such earlier time as may be required by the Plan or this
Agreement if the Participant’s employment with the Company or a Parent or
Subsidiary is terminated.

B. Exercise of SAR. The SAR, or any portion thereof, may be exercised only to
the extent it has vested pursuant to the terms and conditions of this Agreement
and only during the Exercise Period; provided, however that this SAR may not at
any time be exercised in part with respect to fewer than the lesser of (i) 50
shares or (ii) the number of shares

 

4



--------------------------------------------------------------------------------

which remain to be purchased pursuant to this SAR. In order to exercise this
SAR, the Participant or any other person or persons entitled to exercise this
SAR shall give written notice to the Committee specifying the number of shares
with respect to which the SAR is being exercised, which notice must be received
during the Exercise Period; provided, that if the Participant’s employment with
the Company and any Parent and Subsidiaries is terminated due to death, or if
the Participant dies during the Exercise Period following a termination of
employment, this SAR or a portion thereof may be exercised at any time or from
time to time during the Exercise Period, to the extent the Participant would
have been entitled to do so, by the person or persons to whom the Participant’s
rights under this SAR pass by will or applicable law, or if no such person has
such rights, by his executors or administrators. This SAR will vest and become
exercisable in cumulative installments as follows, subject to Sections 3.2, 3.3
and 3.4:

(i) The first installment shall consist of 25 percent of the shares subject to
this SAR and shall vest and become exercisable on December 13, 2011 (the
“Initial Exercise Date”).

(ii) The second installment shall consist of 25 percent of the shares subject to
this SAR and shall vest and become exercisable on the first anniversary of the
Initial Exercise Date.

(iii) The third installment shall consist of 25 percent of the shares subject to
this SAR and shall vest and become exercisable on the second anniversary of the
Initial Exercise Date.

(iv) The fourth installment shall consist of 25 percent of the shares subject to
this SAR and shall vest and become exercisable on the third anniversary of the
Initial Exercise Date.

An installment of the SAR will not vest and become exercisable unless (i) the
vesting date specified in this Section 3.1.B. with respect to such installment
occurs during the Vesting Period, and (ii) either the Participant has continued
active employment or service with the Company, its Parent and Subsidiaries
through such applicable vesting date or the Vesting Period was extended for two
(2) years (pursuant to Clause (2) of the definition of “Vesting Period”).

3.2 Change of Control.

A. In the event the Participant terminates his active employment during the
Employment Term by exercising the COC Termination Right:

(i) vesting with respect to the unvested balance of this SAR, if any, shall
accelerate, and this SAR will become vested and exercisable in full upon the
date of termination of the Participant’s active employment; and

(ii) the Restrictive Covenants incorporated herein by Section 3.11 shall not
apply to the Participant following the date of termination of his active
employment.

 

5



--------------------------------------------------------------------------------

B. In the event of a Discontinuing COC, if the Exercise Period will not have
expired prior to or as of the date of the occurrence of such Discontinuing COC,
this SAR will terminate upon the occurrence of such Discontinuing COC, and:

(i) if the Participant is currently actively employed by the Company during the
Employment Term on the date of the occurrence of the Discontinuing COC, vesting
with respect to the unvested balance of this SAR, if any, will accelerate, and
this SAR will become vested in full immediately prior to the occurrence of such
Discontinuing COC.

(ii) If the Participant’s active employment was previously terminated during the
Employment Term in circumstances as a result of which the Vesting Period was
extended by two (2) years (pursuant to Clause (2) of the definition of “Vesting
Period”), vesting with respect to the balance of such two (2)-year extension, if
any, will accelerate, and this SAR will become vested to the extent of such
accelerated balance immediately prior to the occurrence of the Discontinuing
COC.

(iii) Where the Discontinuing COC results from an exchange of the Company’s
outstanding shares of Stock for securities or property other than cash, the
Committee shall provide for:

(A) the purchase of the outstanding, vested balance of this SAR for an amount of
cash equal to (I) the value of the consideration per share of Stock to be paid
by the purchaser in such Discontinuing COC, less the Conversion Price,
multiplied by (II) the number of shares of Stock subject to the outstanding,
vested balance of this SAR, net of applicable taxes; or

(B) the purchase of the outstanding, vested balance of this SAR for an amount of
the same securities or property as are received, pursuant to the Discontinuing
COC, by the stockholders of the Company with respect to their shares of Stock,
which amount has a value equal to (I) the value of the consideration per share
of Stock to be paid by the purchaser in such Discontinuing COC, less the
Conversion Price, multiplied by (II) the number of shares of Stock subject to
the outstanding, vested balance of this SAR, net of applicable taxes.

The cash due to the Participant in connection with a purchase pursuant to clause
(A) shall be paid in a lump sum within thirty (30) days of the occurrence of
such Discontinuing COC. Any payment pursuant to clause (B) shall comply with, or
be exempt from, Section 409A.

(iv) Where the Discontinuing COC results from an exchange of the Company’s
outstanding shares of Stock for cash, the Committee shall provide for the
purchase of the outstanding, vested balance of this SAR for an amount of cash
equal to (A) the cash price per share of Stock to be paid by the purchaser in
such Discontinuing COC, less the Conversion Price, multiplied by (B) the number
of shares of Stock subject to the outstanding, vested balance of this SAR being
purchased, net of applicable taxes. The cash due to the Participant in
connection with a purchase pursuant to this Section 3.2.B.(iv) shall be paid in
a lump sum within thirty (30) days of the occurrence of such Discontinuing COC.

 

6



--------------------------------------------------------------------------------

C. Subject to Section 3.2.A., in the event of a Continuing COC, the unvested
balance of this SAR (if any) will continue to vest, and the outstanding balance
of this SAR (if any) will be subject to exercise, in each case as if such
Continuing COC had not occurred.

3.3 Forfeiture of SAR. The unvested balance of this SAR, if any, shall be
forfeited, and the Participant’s rights in such unvested balance of this SAR
shall lapse and expire, on the day immediately following the date when the
Vesting Period expires. This SAR, whether or not vested shall lapse and expire
on the day immediately following the date when the Exercise Period expires.

3.4 Committee Discretion. The Committee, in its discretion, may accelerate the
exercisability of the balance, or some lesser portion, of the Participant’s
unexercisable SAR at any time, subject to the terms of the Plan and in
accordance with any written agreement between the Participant and the Company.
If so accelerated, this SAR will be considered as exercisable as of the date
specified by the Committee or an applicable written agreement.

3.5 Limits on Transferability. This SAR may be transferred to a trust in which
the Participant or the Participant’s spouse control the management of the
assets. With respect to a SAR, if any that has been transferred to a trust,
references in this Agreement to exercisability related to such SAR shall be
deemed to include such trust. No interest of Participant under the Plan shall be
subject to attachment, execution, garnishment, sequestration, the laws of
bankruptcy or any other legal or equitable process.

3.6 Adjustments. If there is any change in the Stock by reason of any stock
dividend, recapitalization, reorganization, merger, consolidation, split-up,
combination or exchange of shares of Stock, or of any similar change affecting
the Stock, the number and class of securities subject to this SAR, the
Conversion Price per share, and any other terms of this Agreement then the
Committee will make appropriate and proportionate adjustments (including
relating to the Stock, other securities, cash or other consideration which may
be acquired upon exercise of this SAR) that it deems necessary. Any adjustment
so made shall be final and binding upon the Participant.

3.7 No Rights as Stockholder. Participant shall have no rights as a stockholder
with respect to any shares of Stock subject to this SAR until the SAR has been
exercised and shares of Stock relating thereto have been issued and recorded on
the records of the Company or its transfer agent or registrars.

3.8 No Right to Continued Performance of Services. This SAR shall not confer
upon the Participant any right to continue to be employed by the Company or any
Parent or Subsidiary nor may it interfere in any way with the right of the
Company or any Parent or Subsidiary for which Participant performs services to
terminate Participant’s employment at any time.

3.9 Compliance With Law and Regulations. This SAR, its exercise and the
obligation of the Company to issue shares of Stock under this Agreement are
subject to all applicable federal and state laws, rules and regulations,
including those related to disclosure of financial and other information to the
Participant and to approvals by any government or regulatory agency as may be
required. The Company shall not be required to issue or deliver any certificates
for shares of Stock prior to (A) the listing of such shares on any stock
exchange on which the Stock

 

7



--------------------------------------------------------------------------------

may then be listed and (B) the completion of any registration or qualification
of such shares under any federal or state law, or any rule or regulation of any
government body which the Company shall, in its sole discretion, determine to be
necessary or advisable.

3.10 Certain Corporation Transactions. Nothing in the Plan or this Agreement
will in any way prohibit the Company from merging with or consolidating into
another corporation or from selling or transferring all or substantially all of
its assets, or from distributing all or substantially all of its assets to its
stockholders in liquidation, or from dissolving and terminating its corporate
existence, and if any such event constitutes a Change of Control, Section 3.2
shall apply.

3.11 Non-Competition; Non-Solicitation. The restrictive covenants set forth in
Section 8.1 of the Employment Agreement (the “Restrictive Covenants”) shall be
incorporated herein and made a part of this Agreement along with the
representations and warranties set forth in Section 9 of the Employment
Agreement relating to such Restrictive Covenants.

4. Investment Representation. The Participant must, upon demand by the Company,
promptly furnish the Company, prior to the issuance of any shares of Stock upon
the exercise of all or any part of this SAR, an agreement in which the
Participant represents that the shares of Stock acquired upon exercise are being
acquired for investment and not with a view to the sale or distribution thereof.
The Company will have the right, at its election, to place legends on the
certificates representing the shares so being issued with respect to limitations
on transferability imposed by federal and/or state laws, and the Company will
have the right to issue “stop transfer” instructions to its transfer agent.

5. Participant Bound by Plan. Participant acknowledges receipt of a copy of the
Plan and agrees to be bound by all the terms and provisions thereof. The Company
hereby agrees to provide the Participant with any amendments to this Plan which
may be adopted prior to the expiration date specified in Section 3.1.A.

6. Notices. Any notice hereunder to the Company must be addressed to: MGM
Resorts International, 3600 Las Vegas Boulevard South, Las Vegas, Nevada 89109,
Attention: 2005 Omnibus Incentive Plan Administrator, and any notice hereunder
to Participant must be addressed to the Participant at Participant’s last
address on the records of the Company, subject to the right of either party to
designate at any time hereafter in writing some other address. Any notice shall
be deemed to have been duly given on personal delivery or three days after being
sent in a properly sealed envelope, addressed as set forth above, and deposited
(with first class postage prepaid) in the United States mail.

7. Execution. Each party agrees that an electronic, facsimile or digital
signature or an online acceptance or acknowledgment will be accorded the full
legal force and effect of a handwritten signature under Nevada law.

8. Governing Law. The parties hereto agree that the validity, construction and
interpretation of this Agreement shall be governed by the laws of the state of
Nevada.

 

8



--------------------------------------------------------------------------------

9. Arbitration. Except as otherwise provided in Exhibit A to this Agreement
(which constitutes a material provision of this Agreement), disputes relating to
this Agreement shall be resolved by arbitration pursuant to Exhibit A hereto.

10. Variation of Pronouns. All pronouns and any variations thereof contained
herein shall be deemed to refer to masculine, feminine, neuter, singular or
plural, as the identity of the person or persons may require.

11. Severability. Any portion of this Agreement that is declared contrary to any
law, regulation or is otherwise invalid, shall be deemed stricken without
impairing the validity of the remainder this Agreement.

*        *        *

[The remainder of this page is left blank intentionally.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Participant have entered into this
Agreement in Las Vegas, Nevada, as of the date first written above.

 

MGM RESORTS INTERNATIONAL By:   /s/ John M. McManus   Name:   John M. McManus  
Title:  

Executive Vice President,

General Counsel & Secretary

PARTICIPANT By:   /s/ Robert H. Baldwin   Robert H. Baldwin

 

10



--------------------------------------------------------------------------------

EXHIBIT A

ARBITRATION

This Exhibit A sets forth the methods for resolving disputes should any arise
under the Agreement, and accordingly, this Exhibit A shall be considered to be a
part of the Agreement.

 

1.

Except for a claim by either Participant or the Company for injunctive relief
where such would be otherwise authorized by law, any controversy or claim
arising out of or relating to the Agreement or the breach hereof including
without limitation any claim involving the interpretation or application of the
Agreement or the Plan, shall be submitted to binding arbitration in accordance
with the employment arbitration rules then in effect of the Judicial Arbitration
and Mediation Service (“JAMS”), to the extent not inconsistent with this
paragraph. This Exhibit A covers any claim Participant might have against any
officer, director, employee, or agent of the Company, or any of the Company’s
subsidiaries, divisions, and affiliates, and all successors and assigns of any
of them. The promises by the Company and Participant to arbitrate differences,
rather than litigate them before courts or other bodies, provide consideration
for each other, in addition to other consideration provided under the Agreement.

 

2.

Claims Subject to Arbitration. This Exhibit A contemplates mandatory arbitration
to the fullest extent permitted by law. Only claims that are justiciable under
applicable state or federal law are covered by this Exhibit A. Such claims
include any and all alleged violations of any state or federal law whether
common law, statutory, arising under regulation or ordinance, or any other law,
brought by any current or former employees.

 

3.

Non-Waiver of Substantive Rights. This Exhibit A does not waive any rights or
remedies available under applicable statutes or common law. However, it does
waive Participant’s right to pursue those rights and remedies in a judicial
forum. By signing the Agreement and the acknowledgment at the end of this
Exhibit A, the undersigned Participant voluntarily agrees to arbitrate his or
her claims covered by this Exhibit A.

 

4.

Time Limit to Pursue Arbitration; Initiation: To ensure timely resolution of
disputes, Participant and the Company must initiate arbitration within the
statute of limitations (deadline for filing) provided for by applicable law
pertaining to the claim. The failure to initiate arbitration within this time
limit will bar any such claim. The parties understand that the Company and
Participant are waiving any longer statutes of limitations that would otherwise
apply, and any aggrieved party is encouraged to give written notice of any claim
as soon as possible after the event(s) in dispute so that arbitration of any
differences may take place promptly. The parties agree that the aggrieved party
must, within the time frame provided by this Exhibit A, give written notice of a
claim pursuant to Section 6 of the Agreement. In the event such notice is to be
provided to the Company, the Participant shall provide a copy of such notice of
claim to the Company’s Executive Vice President and General Counsel. Written
notice shall identify and describe the nature of the claim, the supporting facts
and the relief or remedy sought.

 

5.

Selecting an Arbitrator: This Exhibit A mandates Arbitration under the then
current rules of the Judicial Arbitration and Mediation Service (JAMS) regarding
employment

 

11



--------------------------------------------------------------------------------

 

disputes. The arbitrator shall be either a retired judge or an attorney
experienced in employment law and licensed to practice in the state in which
arbitration is convened. The parties shall select one arbitrator from among a
list of three qualified neutral arbitrators provided by JAMS. If the parties are
unable to agree on the arbitrator, each party shall strike one name and the
remaining named arbitrator shall be selected.

 

6.

Representation/Arbitration Rights and Procedures:

 

  a.

Participant may be represented by an attorney of his/her choice at his/her own
expense.

 

  b.

The arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of Nevada (without regard to its choice of law provisions) and/or
federal law when applicable. In all cases, this Exhibit A shall provide for the
broadest level of arbitration of claims between the Company and Participant
under Nevada or applicable federal law. The arbitrator is without jurisdiction
to apply any different substantive law or law of remedies.

 

  c.

The arbitrator shall have no authority to award non-economic damages or punitive
damages except where such relief is specifically authorized by an applicable
state or federal statute or common law. In such a situation, the arbitrator
shall specify in the award the specific statute or other basis under which such
relief is granted.

 

  d.

The applicable law with respect to privilege, including attorney-client
privilege, work product, and offers to compromise must be followed.

 

  e.

The parties shall have the right to conduct reasonable discovery, including
written and oral (deposition) discovery and to subpoena and/or request copies of
records, documents and other relevant discoverable information consistent with
the procedural rules of JAMS. The arbitrator shall decide disputes regarding the
scope of discovery and shall have authority to regulate the conduct of any
hearing and/or trial proceeding. The arbitrator shall have the right to
entertain a motion to dismiss and/or motion for summary judgment.

 

  f.

The parties shall exchange witness lists at least 30 days prior to the
trial/hearing procedure. The arbitrator shall have subpoena power so that either
Participant or the Company may summon witnesses. The arbitrator shall use the
Federal Rules of Evidence. Both parties have the right to file a post hearing
brief. Any party, at its own expense, may arrange for and pay the cost of a
court reporter to provide a stenographic record of the proceedings.

 

  g.

Any arbitration hearing or proceeding shall take place in private, not open to
the public, in Las Vegas, Nevada.

 

7.

Arbitrator’s Award: The arbitrator shall issue a written decision containing the
specific issues raised by the parties, the specific findings of fact, and the
specific conclusions of law. The award shall be rendered promptly, typically
within 30 days after conclusion of the arbitration hearing, or the submission of
post-hearing briefs if requested. The

 

12



--------------------------------------------------------------------------------

 

arbitrator may not award any relief or remedy in excess of what a court could
grant under applicable law. The arbitrator’s decision is final and binding on
both parties. Judgment upon an award rendered by the arbitrator may be entered
in any court having competent jurisdiction.

 

  a.

Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Exhibit A and to enforce an arbitration award.

 

  b.

In the event of any administrative or judicial action by any agency or third
party to adjudicate a claim on behalf of Participant which is subject to
arbitration under this Exhibit A, Participant hereby waives the right to
participate in any monetary or other recovery obtained by such agency or third
party in any such action, and Participant’s sole remedy with respect to any such
claim shall be any award decreed by an arbitrator pursuant to the provisions of
this Exhibit A.

 

8.

Fees and Expenses: The Company shall be responsible for paying any filing fee
and the fees and costs of the arbitrator; provided, however, that if Participant
is the party initiating the claim, Participant will contribute an amount equal
to the filing fee to initiate a claim in the court of general jurisdiction in
the state in which Participant is (or was last) employed by the Company.
Participant and the Company shall each pay for their own expenses, attorney’s
fees (a party’s responsibility for his/her/its own attorney’s fees is only
limited by any applicable statute specifically providing that attorney’s fees
may be awarded as a remedy), and costs and fees regarding witness, photocopying
and other preparation expenses. If any party prevails on a statutory claim that
affords the prevailing party attorney’s fees and costs, or if there is a written
agreement providing for attorney’s fees and/or costs, the arbitrator may award
reasonable attorney’s fees and/or costs to the prevailing party, applying the
same standards a court would apply under the law applicable to the claim(s).

 

9.

The arbitration provisions of this Exhibit A shall survive the termination of
Participant’s employment with the Company and the expiration of the Agreement.
These arbitration provisions can only be modified or revoked in a writing signed
by both parties and which expressly states an intent to modify or revoke the
provisions of this Exhibit A.

 

10.

The arbitration provisions of this Exhibit A do not alter or affect the
termination provisions of this Agreement.

 

11.

Capitalized terms not defined in this Exhibit A shall have the same definition
as in the Agreement to which this is Exhibit A.

 

12.

If any provision of this Exhibit A is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of Exhibit A. All other provisions shall remain in
full force and effect.

 

13



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

BOTH PARTIES ACKNOWLEDGE THAT: THEY HAVE CAREFULLY READ THIS EXHIBIT A IN ITS
ENTIRETY, THEY UNDERSTAND ITS TERMS, EXHIBIT A CONSTITUTES A MATERIAL TERM AND
CONDITION OF THE RESTRICTED STOCK UNITS AGREEMENT BETWEEN THE PARTIES TO WHICH
IT IS EXHIBIT A, AND THEY AGREE TO ABIDE BY ITS TERMS.

The parties also specifically acknowledge that by agreeing to the terms of this
Exhibit A, they are waiving the right to pursue claims covered by this Exhibit A
in a judicial forum and instead agree to arbitrate all such claims before an
arbitrator without a court or jury. It is specifically understood that this
Exhibit A does not waive any rights or remedies which are available under
applicable state and federal statutes or common law. Both parties enter into
this Exhibit A voluntarily and not in reliance on any promises or representation
by the other party other than those contained in the Agreement or in this
Exhibit A.

Participant further acknowledges that Participant has been given the opportunity
to discuss this Exhibit A with Participant’s private legal counsel and that
Participant has availed himself/herself of that opportunity to the extent
Participant wishes to do so.

*        *        *

[The remainder of this page is left blank intentionally.]

 

14